DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . The amendments filed 14 Dec 2020 have been entered.

Response to Arguments
Applicant's arguments filed 14 Dec 2020 have been fully considered but they are not persuasive. 
Applicant argues (Remarks 14 Dec 2020 Page 11 line 1-5) – Harkless fails to disclose “at least time-logging operator data indicative of a human action, which includes synchronizing sensor and operator data that includes each of: 1) a voice instruction captured as an audio signal by an audio recording device, 2) a physical action captured as a photograph or a video by a camera device, and 3) a command input via an input means of a communication device”. 
Harkless discloses (¶0035) -
1)    - “system 200 that may be utilized to capture or record, escrow and integrate information relating to a process, such as a drilling process shown in Fig 7”
2)    - “control system #210 is configured to capture all desired data and information from a well process, such as the drilling process described in reference in Fig 7.”


4)    - “the audio information and the text information may also be time-stamped in the manner images are time-stamped”
5) - “system captures the identity of the persons responsible for making a decision in captured audio information or identity of the persons manning a station at the platform #100”
Harkless discloses in the background section:
Decisions are made and action executed by a variety of personnel prior to and during the well life cycle, planning, drilling, completions, productions and abandonment activities”.
“Communications among various personnel occur over different communication modes, such as audio conferencing, video conferencing, electronic mail, etc. and such information is available in fragmented form. Some of the real-time information is not captured. Additionally, various types of interrelated information are not available in time-synchronized form and integrated or correlated form for real-time use or for performing analysis.
The art would be receptive to improved or alternative systems and methods for providing real-time maintenance, trouble shooting and process assurance for the oilfield” - (¶0004).
The invention described as having “interactive subject matter monitoring capability to see and hear what is going on with workflow application support that 
verification, procedural and process assurance by the at least one offsite actor regarding operational, safety, and security related procedures, workflows and processes.
Therefore Harkless does disclose at least time-logging operator data indicative of a human action, which comprises each of 1) a voice instruction captured as an audio signal by an audio recording device (Harkless ¶0029 – “Systems and methods for capturing {recording} video information, still images {pixels}, audio information {such as conferences, voice messages, etc.} and text {written} information relating to a process such as from emails and other documents is provided”) , 2) a physical action captured as a photograph or a vides by a camera device (Same citing as above), and 3) a command input (interpreted as a decision) via an input means (interpreted as a conference) of a communication device (picked up by an audio recording).
Applicant’s arguments, see Remarks page 11 line 6-12, filed 14 Dec 2020, with respect to the rejection(s) of claim(s) 1-3, 5-7, 9-18 and 20 under anticipation have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Harkless in view of Bates (EP 0595387 A2).

It has been argued that Harkless measures, and/or records the input elements as claimed and Harkless further discloses “in this manner all relevant information relating to particular aspect of event of a process may be integrated into a common information set that may be made available or presented at the same time or substantially the same time (last five lines of ¶0036); however does not disclose wherein a scroll bar is associated with the data.
Bates teaches “one example of an attempt to simplify the interface between a user and a data processing system is the utilization of a so-called Graphical User Interface (GUI) to provide an intuitive and graphical interface between the user and the data processing system” (Col 1 line 25-30). Further teaching “in more complex data collections such as those which may be displayed within a window, the techniques necessary to visually access the data are often complex and time consuming. Therefore, it should be apparent that a need exists for a method and system which permits multi-dimensional scrolling of displayed data collections within a data 
  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, given the teaching of Bates, to modify the complex and detailed informational data set collected by Harkless, such that all data (audio, visual and written) would be displayed together with at least one common feature (e.g. time), including a method by which the ‘timeline’ could be rapidly and efficiently varied to provide a pictorial representation of any one of a plurality of time slices where a wellsite decision was made.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 5-7, 9-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Harkless et al. (US 20160186531) in view of Bates (EP 0595387 A2).
Regarding claim 1, Harkless discloses time-logging sensor data (¶0065 - “sensors such as level or weight sensors for sending level information ...”) generated by a plurality of sensors (Fig 11, 118, 122, 128 and others) at a wellsite during a wellsite 
time-logging operator data (¶0051 -“the first set of information may be stamped with an identity of at least one onsite actor involved in generating the first set of information and a time and may further include audio from the at least one audio communication device”) generated by a plurality of input devices at the wellsite, wherein the operator data is indicative of a human action performed at the wellsite during the wellsite operation, wherein the operator data indicative of the human action comprises
•    a voice instruction (¶0029 - “In the case of a well drilling process, such information includes, but it not limited to, screen shots at well site, audio and video information at well site, well logs, decisions made and the identity of persons making such decisions [written or verbal], confirmation of task(s) completions”) captured as an audio signal by an audio recording device of the plurality of input devices,
•    a physical action (¶0029 - “Systems and methods for capturing [recording] video information, still images, audio information [such as conferences, voice messages, etc.] and text [written] information relating to a process such as from emails and other documents”) captured as a photograph or a video by a camera device of the plurality of input devices, and

operating a processing device (¶0057 - “connecting a processor to the secured network to obtain a first set of information in a first form ... integrate the time-synchronized first set of information ... and provide the integrated data to the at least one offsite actor based on an authorized of the at least one offsite actor to allow the at least one offsite actor to analyze the decision made in running the well process”) comprising a processor and a memory including computer program code to synchronize the sensor and operator data, to receive operator input data associated with the synchronized sensor and operator data via an input device of the plurality of input devices, to create at least one marker (Fig 8 #230, 232, 236 and 238 - timestamped) relating to the synchronized sensor and operator data based at least in part on the received operator input data, to cause the at least one marker and the synchronized sensor and operator data to be displayed on an audiovisual output device, and to permit selection and playback of the synchronized sensor and operator data by selection of the at least one marker by a human operator via an input device of the plurality of input devices (¶0021 -“The system includes: interactive streaming and recording multimedia data [using fixed and/or handheld cameras, auction communication devices, etc.] and relevant operational parameters from the oilfield site to subject matter expert; interactive subject matter monitoring capability to see and hear 
Harkless is silent on organizing the displayed output, via a user interface screen of the audiovisual output device, a sensor data graph displaying a plurality of data streams relating to the synchronized sensor data, a video frame displaying a plurality of photographs or videos associated with the synchronized operator data, a command input frame displaying a plurality of input commands for the wellsite operation, and a voice instruction frame displaying an audio player interface configured to playback the voice instruction; and permitting selection and playback of the synchronized sensor and operator data by selection of the at least one marker by a human operator via interaction with a scroll bar associated with the sensor data graph or the audio player interface using an input device of the plurality of input devices.
Bates teaches “one example of an attempt to simplify the interface between a user and a data processing system is the utilization of a so-called Graphical User Interface (GUI) to provide an intuitive and graphical interface between the user and the data processing system” (Col 1 line 25-30). Further teaching “in more complex data collections such as those which may be displayed within a window, the techniques necessary to visually access the data are often complex and time consuming. Therefore, it should be apparent that a need exists for a method and system which 
  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, given the teaching of Bates, to modify the complex and detailed informational data set collected by Harkless, such that all data (audio, visual and written) would be displayed together with at least one common feature (e.g. time), including a method by which the ‘timeline’ could be rapidly and efficiently varied to provide a pictorial representation of any one of a plurality of timeslices where a wellsite decision was made.
Regarding claim 2, Harkless of the combination discloses wherein the wellsite operation comprises at least one of a sampling operation, a completion operation, a cementing operation, a production operation, a stimulation operation, a fracturing operation, and a workover operation (¶0029 - "oil well-related processes such as well-drilling, cementing services, well-completion [hydraulic fracturing, stimulation, etc,], well testing, well maintenance and well monitoring”).
Regarding claim 3, Harkless of the combination discloses wherein the parameter is fluid level (¶0065 - “may be equipped with sensors such as level or weight sensors, for sending level information”); however further discloses ¶0027 - “however many other sensors may be provided within a borehole, and associated with downhole equipment and/or other operational equipment or its surrounding environment”.
claim 5, Harkless of the combination discloses wherein the operator data comprises at least one of an audio signal (conferences, voice messages), a video signal (video and still images); as explained Page 4 ¶0029 line 15-19.
Regarding claim 6, Harkless of the combination discloses wherein the operator data includes an electronic text file comprising a written description of events that occurred and the human action performed during the wellsite operation. (¶0029 - “decisions made and the identity of persons making such decisions [written or verbal]”) and ¶0032 - The operators communicate with each other via a suitable link #121 that may include video links, teleconference links, email and the like. The operators #12Ga and #12Gb provide information to the drilling contractor prior to the drilling of the wellbore as shown in box #122 via communication links #125 and #127”.
Regarding claim 7, Harkless of the combination discloses wherein time-logging the operator data further comprises, after completing at least a portion of the wellsite operation:
writing (¶0034 line 17-21) a description of an event that occurred during the wellsite operation and the human action performed in association with the event, wherein the at least one marker (time stamp) is associated with the description of the event; and 
electronically recording (¶0034 - "such analysis may, for example, include analyzing patterns, performing statistical analysis, and providing opinions and predictions. The system herein may also be configured to capture such data and integrate with other data") the written description in association with the synchronized sensor and operator data associated with the event.
claim 9, Harkless of the combination discloses wherein writing the description and creating the at least one marker (time stamp) are performed during the wellsite operation and/or after the wellsite operation is completed (¶0034 - “such analysis may, for example, include analyzing patterns, performing statistical analysis, and providing opinions and predictions. The system herein may also be configured to capture such data and integrate with other data”), and wherein the written description comprises terms that are descriptive of the event, the human action performed during the event, and/or resolution of issues associated with the event (“it is common in complex processes for various personnel and associated computer systems to analyze the data in real time, near-near real time and/or at a later time date. Such analysis may, for example, include analyzing patterns, performing statistical analysis and providing opinions and predictions" - ¶0034.
Regarding claim 10, Harkless of the combination discloses wherein the “entitlement manager receives inputs from one or more selected parties, such as the operators, service companies, etc. The control system #210 maybe configured to provide in real-time or near real-time selected information as feedback to the various parties shown in Fig 8, based on the rules dictated by the entitlement manager #270" - ¶0037. Therefore the processing device causes and/or comprises:
selecting by the human operator (selected parties) on the audiovisual output device (via cell-phone, table or PC) a portion of the synchronized sensor and operator data; and
outputting (providing the selected data) the selected portion of the synchronized sensor and operator data on the audiovisual output device.
claim 11, Harkless of the combination discloses wherein the processing device is a first processing device (Fig 8 #210), and wherein the method further comprises:
operating the first processing device to transmit (Fig 1 through #52 firewall) the synchronized sensor and operator data to a server (Fig 1 #60 - data center) located remote from the wellsite; and
operating a second processing device (#54 operations center) remote from the server to access (¶0028 #54 connectable to network #64 and are in communication with PC #34 and server #30) and display (via screen encoders ¶0024).
Regarding claim 12, Harkless of the combination discloses a wellsite system (Fig 1) comprising a plurality of wellsite components (Fig 1 #14 onsite location comprising of multiple components e.g. #11, 34, 42, 36, 38 etc.);
a plurality of input devices (Fig 1 #25 sensors explained ¶0027:7-10 for rig data, #44 screen encoder ¶0024 last nine lines) each associated with a corresponding one of the wellsite components and operable to generate:
sensor data (¶0024 line 20 - “pumping data or other operational data, such as data from sensors for foam cementing system”) indicative of a parameter associated with a wellsite operation;
•    a voice instruction (¶0029 - “In the case of a well drilling process, such information includes, but it not limited to, screen shots at well site, audio and video information at well site, well logs, decisions made and the identity of persons making such decisions (written or verbal!, confirmation of task(s) completions”) captured as an audio signal by an audio recording device of the plurality of input devices,

•    command input via an input means of a communication device during the wellsite operation (¶0029 - “In the case of a well drilling process,
such information includes, but it not limited to, screen shots at well site, audio and video information at well site, well logs, decisions made and the identity of persons making such decisions [written or verbal!, confirmation of task(s) completions”):
a processing device (Fig 8 #200 displayed functionally in Fig 8) comprising a processor (Fig 8 #210) and a memory (Fig #220) including computer program code (Fig 8 #220 discloses ‘Programmed Instruction’), wherein the processing device is operable to:
•    synchronize (¶0029 line 33-38) the sensor operator data generated by each of the input devices;
•    receive operator input marker data (timestamp) from an input device (clock), the marker data related to the synchronized sensor and operator data;
•    output (¶0029 - “providing a variety of manners in which the enhanced information may be utilized by authorized users”) the synchronized sensor, operator, and marker data (¶0038 - “and send such edited information back to the system for storage”) on an audiovisual output device (¶0028 -“the subject matter expect [located remote from wellsite] will be able to enhance his visual and audio 
•    permit selection and playback of the synchronized sensor, operator, and marker data by selection of the marker data by a human operator via at least one of the input devices (¶0054 - “manning an operations center at an offsite location with at least one offsite actor, the operations center configured to receive, record, playback, transfer, and analyze data via the data center from the one or more modular system devices”);
Harkless discloses in Fig 3 outputing visual data and further discloses “all relevant information relating to particular aspect or event of a process may be integrated into a common information set that may be made available or presented at the same time or substantially the same time” (last four lines of ¶0036).
Harkless is silent on organizing the displayed output, via a user interface screen of the audiovisual output device, a sensor data graph displaying a plurality of data streams relating to the synchronized sensor data, a video frame displaying a plurality of photographs or videos associated with the synchronized operator data, a command input frame displaying a plurality of input commands for the wellsite operation, and a voice instruction frame displaying an audio player interface configured to playback the voice instruction; and permitting selection and playback of the synchronized sensor and operator data by selection of the at least one marker by a human operator via interaction with a scroll bar associated with the sensor data graph or the audio player interface using an input device of the plurality of input devices.

  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, given the teaching of Bates, to modify the complex and detailed informational data set collected by Harkless, such that all data (audio, visual and written) would be displayed together with at least one common feature (e.g. time), including a method by which the ‘timeline’ could be rapidly and efficiently varied to provide a pictorial representation of any one of a plurality of timeslices where a wellsite decision was made.
Regarding claim 13, Harkless of the combination discloses the operator data comprises at least one of an audio signal, a video signal, and an electronic command signal generated by the at least one of the input devices (¶0029 line 17-18 - “systems and method for capturing [recording] video information, still images [pixels], audio information [such as conferences, voice messages, etc.] and text [written] information 
Regarding claim 14, Harkless of the combination discloses in Fig 11 #100 diagnostic system is provided on-site. “Data from process-related control systems #142, 144 maybe sent to data acquisition processing software #154 to ... display on charts, graphs, tables and other user interpretable formats” (¶0065 line 5-11 from the top of the page).
Therefore the processing device is operable of
•    output the sensor data in a graph form;
•    simultaneously output the sensor and operator data generated by at least two of the input devices; and
•    simultaneously output the synchronized sensor and operator data on the audiovisual output device in video, audio, and text forms.
Regarding claim 15, Harkless of the combination discloses wherein the processing device is further operable to:
permit the human operator to select a portion of the synchronized sensor and operator data (¶0007 - “manning an operations center at an offsite location with the at least one offsite actor, the operations center configured to receive, record, playback, transfer, analyze and report data via the data center”; and
output (¶0024 - “a screen encoder attaches to a monitor displaying data and scrapes/copies the screen and transmits it as a video file that is time synchronized into the video aggregation/recording system”) the selected portion of the synchronized sensor and operator data on the audiovisual output device.
claim 16, Harkless discloses wherein: the processing device is a first processing device (Fig 8 #200 displayed functionally in Fig 8);
the first processing device is further operable to transmit the sensor and operator data to a server located remote from the wellsite ¶0027 - “The offsite SME visualization station further provides data entry area such as a keyboard and audio communication access.... An embodiment of a workflow engine screen is shown in Fig 4. The screens 72, 82 and 84 may alternatively or additionally display recording and reporting screens”;
the apparatus further comprises a second processing device (#54) remote from the server; and the second processing device is operable to access (via Fig 1 #68 and 70 routers) the sensor and operator data saved on the server (#60) and permit a user to review and/or edit (¶0029 - “In another aspect, the user may view the information in a variety of manners, including, but not limited to, ability to play back, ... the system supports editing - make corrections, add comments, etc.”) the saved sensor and operator data.
Regarding claim 17, Harkless of the combination discloses operating a processing device (Fig 8 #210 explained ¶0037:1-5) comprising a processor (#210) and a memory (#220) including computer program code (Fig 8 #220 discloses “Program instructions”), wherein operating the processing device causes and/or comprises:
recording sensor data (¶0021 -“relevant operational parameters from the oilfield site” and Fig 7 #114 real time drilling parameters) comprising information generated by each of a plurality of sensors at a wellsite during a wellsite operation;

•    a voice instruction (¶0029 - “In the case of a well drilling process, such information includes, but it not limited to, screen shots at well site, audio and video information at well site, well logs, decisions made and the identity of persons making such decisions [written or verbal], confirmation of task(s) completions”) captured as an audio signal by an audio recording device of the plurality of input devices,
•    a physical action (¶0029 - “Systems and methods for capturing [recording] video information, still images, audio information [such as conferences, voice messages, etc.] and text [written] information relating to a process
such as from emails and other documents”) captured as a photograph or a video by a camera device of the plurality of input devices, and • command input via an input means of a communication device during the wellsite operation (¶0029 - “In the case of a well drilling process, such information includes, but it not limited to, screen shots at well site, audio and video information at well site, well logs, decisions made and the identity of persons making such decisions [written or verbal], confirmation of task(s) completions”);
synchronizing (aligned by time - ¶0024 - “time synchronized into the video aggregation/recording system”) the sensor and operator data;

(¶0021 -“The system includes: interactive streaming and recording multimedia data [using fixed and/or handheld cameras, auction communication devices, etc.] and relevant operational parameters from the oilfield site to subject matter expert; interactive
subject matter monitoring capability to see and bear what is going on with workflow application support that will allow the user to validate and verify that the appropriate job/actions are being taken at the oilfield site, especially those considered critical to wellsite operations; and recording and reporting of all multimedia, operational and workflow data" and ¶0007 - "configured to receive, record, playback, transfer analyze and report data via the data center from the one or more modular system devices and the diagnostic computer).
Harkless discloses in Fig 3 outputting visual data and further discloses “all relevant information relating to particular aspect or event of a process may be integrated into a common information set that may be made available or presented at the same time or substantially the same time” (last four lines of ¶0036).
However Harkless is silent on organizing the displayed output, via a user interface screen of the audiovisual output device, a sensor data graph displaying a plurality of data streams relating to the synchronized sensor data, a video frame displaying a plurality of photographs or videos associated with the synchronized operator data, a command input frame displaying a plurality of input commands for the wellsite operation, and a voice instruction frame displaying an audio player interface configured to playback the voice instruction; and permitting selection and playback of 
Bates teaches “one example of an attempt to simplify the interface between a user and a data processing system is the utilization of a so-called Graphical User Interface (GUI) to provide an intuitive and graphical interface between the user and the data processing system” (Col 1 line 25-30). Further teaching “in more complex data collections such as those which may be displayed within a window, the techniques necessary to visually access the data are often complex and time consuming. Therefore, it should be apparent that a need exists for a method and system which permits multi-dimensional scrolling of displayed data collections within a data processing system (Col 2 line 38-46). “A moveable and selectable control icon, such as a scroll box is displayed within a scroll bar in the data processing system in association with a display of a portion of a selected data collection” (Col 3 line 4-8).
  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, given the teaching of Bates, to modify the complex and detailed informational data set collected by Harkless, such that all data (audio, visual and written) would be displayed together with at least one common feature (e.g. time), including a method by which the ‘timeline’ could be rapidly and efficiently varied to provide a pictorial representation of any one of a plurality of timeslices where a wellsite decision was made.
Regarding claim 18, Harkiess of the combination discloses wherein recording the operator data further comprises:

electronically recording the written description in association with the synchronized sensor and operator data associated with the event (¶0029 - “the captured information is enhanced, such as by time-synchronizing the captured information, integrating or correlating the captured information and/or time-synchronized information in a useful form and providing a variety of manners in which the enhanced information may be utilized by authorized users”).
Regarding claim 20, Harkless of the combination discloses wherein the processing device is a first processing device (Fig 8 #210), and wherein the method further comprises:
operating the first processing device to transmit (Fig 1 through #52 firewall) the synchronized sensor and operator data to a server (Fig 1 #60 - data center) located remote from the wellsite; and
operating a second processing device (#54 - operations center) remote from the server to access (¶0026 #54 connectable to network #64 and are in communication with PC #34 and server #30), display (via screen encoders ¶0024), and/or edit ¶0029 - “the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD R RUNYAN whose telephone number is (571)270-5400.  The examiner can normally be reached on Monday-Friday 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taras Bemko can be reached on (571) 270-1830.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 

/CATHLEEN R HUTCHINS/Primary Examiner, Art Unit 3672                                                                                                                                                                                                        




/R.R.R/           Examiner, Art Unit 3672
08 Feb 2021